Matter of Palmeri v Lubell (2019 NY Slip Op 05406)





Matter of Palmeri v Lubell


2019 NY Slip Op 05406


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2019-02110

[*1]In the Matter of Cindy Palmeri, petitioner,
vLewis J. Lubell, etc., respondent. William S. Beslow, New York, NY, for petitioner.


John W. McConnell, New York, NY (Shawn Kerby of counsel), for respondent.
Joseph J.A. Tringali, Sr., Scarsdale, NY, for nonparty Michael Palmeri.

DECISION & ORDER
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, Lewis J. Lubell, a Justice of the Supreme Court, Westchester County, to hold a hearing on the petitioner's motion to enforce three parental access orders of that court, dated October 17, 2011, May 19, 2016, and July 18, 2016, respectively, made in an action entitled Palmeri v Palmeri , pending in that court under Index No. 28420/09.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
CHAMBERS, J.P., AUSTIN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court